Citation Nr: 0820701	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-35 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1973 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2005, the veteran appeared at a hearing at the RO before the 
undersigned. 

In a September 2006 decision, the Board denied the veteran's 
service connection claim for PTSD.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2008 Order, the Court 
vacated the September 2006 Board decision, and remanded the 
case to the Board for further proceedings consistent with a 
January 2008 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially claims that he has PTSD due to in-
service stressors.  His stressors include (1) being attacked 
by a fellow service member with an entrenching tool in 1978 
or 1979, (2) coming back from the DMZ in a truck when it was 
hit by a train and pushed down the track 100 yards in Korea 
(no one was hospitalized) in 1975 or 1976, (3) witnessing 
constant fighting/killing of Korean soldiers amongst 
themselves in Korea in 1956 or 1976, and (4) witnessing a 
captain getting shot in front of him as he was leaving to 
return to the states which resulted in the area going on 
alert and the veteran was held over from exiting Korea in 
1975 or 1976. 

Available service personnel records confirm that the veteran 
was assaulted with an entrenching tool by a fellow service 
member in July 1978.  However, the other stressors have not 
been verified.  On remand, the RO should send the veteran's 
stressor information to the appropriate agency(ies) and ask 
if they can verify any of the remaining stressors.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
record includes multiple treatment records showing treatment 
and diagnoses of PTSD, and includes the veteran's assertions 
of an in-service stressor (mainly being attacked in service 
with an entrenching tool).  In particular, it was noted in a 
September 2005 VA treatment record that the veteran's 
symptoms were consistent with PTSD and he had clear 
stressors, such as being attacked with an entrenching tool.  
Also, a private report from C. C. Doyle, Ph.D dated in May 
2008 noted he interviewed the veteran as well as reviewed the 
claims folder in conjunction with his report.  Dr. Doyle 
noted that it was more likely than not that the veteran's 
current PTSD is related to personal assault in service.  

On the other hand, the veteran has been afforded two VA 
examinations neither of which showed that the veteran met the 
requirements for a diagnosis of PTSD.  The first examination 
in April 2004 noted diagnostic impressions of malingering, 
alcohol dependence in early remission, and schizoid 
personality disorder by history.  The examiner found that the 
veteran did not report sufficient symptoms for a diagnosis of 
PTSD and in observing the veteran, it was clear that he was 
malingering.  A September 2004 VA examination report noted 
that it was difficult, if not impossible, to validly 
interpret objective psychological testing.  The examiner 
found the veteran's responses on testing suggested that he 
put forth poor effort and significantly exaggerated 
psychiatric symptoms, which precluded interpretation of 
objective psychological testing.  On remand, the veteran 
should be afforded another examination to determine if he has 
PTSD in accordance with DSM-IV and if there is a link between 
current symptomatology and any verified in-service 
stressor(s).

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the United Stated 
Army and Joint Services Records 
Research Center (JSRRC) or any other 
appropriate agency for stressor 
verification.   After providing them 
with a summary of the stressor 
information outlined above, ask them if 
they can verify any of the veteran's 
stressors (besides the first stressor 
of being hit with an entrenching tool 
by a fellow service member cited above 
which has already been verified).  If 
JSRRC or any other agency is unable to 
verify the veteran's other stressors, a 
written statement memorializing this 
fact must be associated with the claims 
files.

2.	The RO should clearly document in the 
claims all verified in-service 
stressors before forwarding the claims 
folder for a VA psychiatric 
examination.  

3.	The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently suffers from PTSD 
in accordance with DSM-IV.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination; the examiner should 
indicate on the report that it has been 
reviewed.  All psychological testing, 
to include the Miller Forensic 
Assessment of Symptoms Test, deemed 
necessary should be accomplished. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify whether there is a link between 
the current symptomatology and one or 
more of the verified in-service 
stressors described by the veteran (as 
documented as such by the RO) and found 
sufficient to produce PTSD by the 
examiner.  The examiner should 
reconcile the opinion with the VA 
outpatient clinic records, the 2004 VA 
examinations and the May 2008 report by 
Dr. Doyle.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. 

4.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim.  If action remains adverse to 
the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



